Citation Nr: 0907133	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
flexor deformity, third finger, right hand, residuals of 
laceration.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1971.

These matters are before Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

In October 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Boston, 
Massachusetts.  At the hearing, the Veteran submitted 
additional evidence along with a waiver of initial 
consideration by the RO.  Thus, the Board will consider the 
additional evidence in conjunction with this appeal. See 38 
C.F.R. § 20.1304(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the  Veteran's March 1971 service discharge examination, 
complaints of depression and nerves secondary to military 
service were noted.  There are of record competent medical 
opinions relating currently diagnosed PTSD with the Veteran's 
experiences in Vietnam.  See April 2006 medical opinion of 
L.P., Ph.D.; May 2004 VA treatment record of S.D., M.D.  

At least one of the Veteran's claimed stressors, the injury 
to his left hand in Vietnam while helping in a tank recovery 
effort, is corroborated in the service treatment records.  
Because there are of record medical opinions relating 
currently diagnosed PTSD to experiences in Vietnam, and there 
is at least one corroborated stressor, a VA medical 
examination and opinion as to whether the Veteran has current 
PTSD as a result of a corroborated in-service stressor would 
be helpful in adjudication of the Veteran's claim.  See 38 
U.S.C.A. § 5103A(d).  

The only service personnel records currently associated with 
the claims file are the  Veteran's DD Form 214 and DA Form 
20.  The RO has denied the Veteran's claim for PTSD in part 
on the basis that these documents do not corroborate his 
claimed stressors, insofar as there are no decorations 
indicative of exposure to combat and the Veteran's military 
occupational specialty is that of cook.  However, the Board 
notes that service treatment records indicate that the 
Veteran incurred his service-connected right hand disability 
while involved in a tank recovery effort in Vietnam.  As a 
result, it appears likely that the Veteran's actual duties in 
Vietnam extended beyond those of a cook.  Accordingly, the  
Veteran's complete Official Military Personnel File would be 
useful in attempting to corroborate the Veteran's additional 
claimed stressors.  See 38 U.S.C.A. § 5103A(a)-(c).

The most recent VA examination of the Veteran's right hand 
was conducted in June 2004.  At  this examination, the 
examiner wrote of the several scars of the Veteran's right 
hand and forearm, which are part and parcel of his service-
connected right hand disability, that all incisions were 
well-healed and nontender.  By contrast, at the Veteran's 
October 2008 Board hearing, the undersigned noted visible 
abnormality of the scarred areas of the top of the Veteran's 
hand, including what appeared as redness and scaling of the 
skin.  The Veteran described this area as very sensitive, 
sore in his hand, and painful without being touched.  He 
further indicated that the area becomes swollen and even more 
scaly in the winter time due to cold weather.  He indicated 
he could not make a fist with the hand.  See October 2008 
Board Hearing transcript (Tr.) at 18-21.  The undersigned 
also noted a lack of hair on that area of the right hand as 
compared to the left hand.  Tr. at 22.  Further, the 
undersigned noted what appeared to be scarring in the palm 
area of the right hand, between the ring finger and index 
finger.  Tr. at 22-23.  The Veteran indicated that this area 
ached to the extent that sometimes he fantasized about "just 
cutting it off."  Tr. at 23.  The Veteran's representative 
argued that the Veteran would have trouble gripping or 
grasping objects as a result of these symptoms.  Tr. at 24.  
As the condition described at the Veteran's October 2008 
Board hearing differs substantially from and appears to 
reflect a worsening compared to that ascertained at his June 
2004 VA examination, a VA examination with more current 
findings would be useful in adjudication of the Veteran's 
claim.  See 38 U.S.C.A. § 5103A(d); VAOPGCPREC 11-95.

The most recent VA records of treatment of the Veteran's 
conditions are from March 2005.  A list of appointments 
printed in June 2005 confirms that the Veteran was scheduled 
for follow-up psychiatric treatment in September 2005.  
Relevant records of VA or other treatment not yet sought or 
associated with the claims file may be useful in adjudicating 
the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)-(c); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for his right hand 
disability from March 2003 forward, and of 
treatment for psychiatric disability from 
the date of his discharge from service 
forward.  After any required authorizations 
for release of medical information are 
requested and obtained from the Veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

The records sought should include any 
relevant records of treatment from VA, or 
the Vet Center in Worcester, Massachusetts 
(see, e.g., letter from Veteran's 
representative received and dated in May 
2001 re: ongoing treatment for PTSD at Vet 
Center), that have not been previously 
obtained.

2.  Contact the National Personnel Record 
Center (NPRC) to request a copy of the 
Veteran's complete Official Military 
Personnel File.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded 1) orthopedic and 
skin examinations of the right hand for the 
purpose of determining the current severity 
of his service-connected disability of the 
right hand, and 2) a VA psychiatric 
examination for the purpose of determining 
whether the Veteran currently has PTSD that 
is associated with a corroborated in-service 
stressor.

The RO should send the claims files to the 
examiners for review, and the clinicians 
should indicate that the claims files were 
reviewed.  

The RO should inform the psychiatric 
examiner of the claimed stressors that are 
deemed to have been corroborated, including 
the incident in Vietnam in which the Veteran 
injured his left hand while working with a 
tank recovery crew team.

The psychiatric examiner's review of the 
claims file should include the report of the 
Veteran's March 1971 history and notations 
of a reviewing clinician taken at his 
service discharge examination that reflect 
his complaints of depression and nerves 
related to his military service; and the 
April 2006 medical opinion of L.P., Ph.D., 
and May 2004 VA treatment record of S.D., 
M.D., in which these clinicians diagnosed 
the Veteran as having PTSD related to 
experiences in Vietnam.
 
The psychiatric examiner should provide an 
opinion as to 1) whether it is at least as 
likely as not (whether there is a 50 percent 
or greater probability) the Veteran has PTSD 
that is related to any corroborated in-
service stressor; and also 2) whether it is 
at least as likely as not (whether there is 
a 50 percent or greater probability) that 
the Veteran has any other current 
psychiatric disability that began during 
service or is related to any incident of 
service.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

With respect to the right hand, the 
examiner should perform full range of 
motion studies of the right hand and 
comment on the functional limitations of 
the service-connected right hand disability 
caused by pain, flare-ups of pain, 
weakness, fatigability, and incoordination. 
 
Additionally, the examiner should indicate 
the nature and extent of any scarring, 
scaling, swelling, redness, or other skin 
abnormality of the right hand attributable 
to the Veteran's in-service injury and 
surgery of the right hand.
 
The examiner should indicate for each of 
the scarred areas of the right hand whether 
the scars are well-healed, the extent to 
which the scars are symptomatic, the extent 
to which the scars result in scaling or 
loss of covering of the skin or other 
instability or skin disability, and for 
each such scar whether the scar is painful 
on examination. 

4.  Readjudicate the issues on appeal.  
Consideration of the claim for a rating in 
excess of 20 percent for flexor deformity, 
third finger, right hand, residuals of 
laceration, should include evaluation of 
the associated scars of the right the hand 
and forearm, which are part and parcel of 
the Veteran's service-connected disability.  

If any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




